Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shannon Warren on 19 July 2021.

The application has been amended as follows: 

The abstract has been amended as such: --A utility bit for training, riding, and restraining a horse improving the health of and physical contact with [[of]] the horse’s mouth. The utility bit includes two side shanks, and a mouthpiece. Each of the two side shanks includes a purchase bar, a bottom shank and a leverage bar. The purchase bar includes the bottom shank attached at a first end and the leverage bar at a second end. The bottom shank includes a bottom ring. The leverage bar includes a leverage ring…--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed combination of aspects, including a horse bit system with 
The prior art closest to the claimed invention has been cited. As correctly stated in Applicant arguments, each of prior art cited to Jim Edwards Bits, (2017, previously attached) and to Old, Sr. (US 4,941,312) is at least silent to the purchase channel bar on each side of the mouthpiece extending substantially the distance of the side shank between the bottom shank and the leverage bar. 
The continuous purchase channel bar provides the rider with consistent control over the mouth of, and therefore consistent communication with the horse, especially in a forward and backward motion. This is a critical element to the instant invention to provide quicker feedback to the horse during training, and also for the protection of the horse and rider.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643